Case 2:18-cv-02101-PKH Document 39 Filed 02/05/19 Page 1 of 2 PageID #: 1524
              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF ARKANSAS


BRIAN HERZIG; and                                                                      PLAINTIFFS
NEAL MARTIN

V.                               CASE NO. 2:18-CV-2101 (PKH)

ARKANSAS FOUNDATION FOR                                                               DEFENDANT
MEDICAL CARE, INC.

               MOTION TO EXTEND PLAINTIFFS’ TIME TO RESPOND TO
                DEFENDANT’S MOTION FOR SUMMARY JUDGEMENT

        The Plaintiffs’ by and through their attorneys, Gilker and Jones, P.A, submits its Motion to

Extend the Plaintiffs’ time to respond to Defendant’s Motion for Summary Judgment and in

support thereof the Plaintiffs’ state as follows:

         1.     Under the Local Rules the Plaintiffs have until February 8, 2019 to respond to the

Defendants Motion for Summary Judgement that was filed after five o’clock on Friday January 25

2019.

         2.     The Plaintiffs’ respectfully request an extension until February 12, 2019 to file their

Response to the Motion for Summary Judgment. The Defendant’s Motion and attached exhibits

and supporting documents involve several hundred pages of information and thus involve a

significant time investment to prepare the Plaintiffs’ response. Plaintiffs’ in addition to responding

to this matter has been required to address other matters during the Response period permitted

under the Local Rule.

         3.     This Motion is made in good faith and not for purposes of delay or any other

improper purpose.

         4.     Pursuant to Local Rule 7.2, no Brief is required in connection with this Motion.




                                                    1
Case 2:18-cv-02101-PKH Document 39               Filed 02/05/19 Page 2 of 2 PageID #: 1525




        5.      Plaintiffs’ counsel has requested the Defendant’s counsel’s position concerning

 this motion. In response the Defendant has requested in the interest of transparency that the

 Plaintiffs’ set forth the Defendant’s position that the Plaintiffs have a pattern of requesting

 numerous extensions to various deadlines throughout this litigation. The final paragraph of

 Defendant’s counsels’ position with respect to this Motion is as follows:


       “Given this pattern, if you have a good and justifiable reason to support your most

       recent request for an extension (which was not stated in the initial email), AFMC

       will not take a position agreeing with or otherwise opposing your request for leave

       of the Court to extend the time otherwise required by Rule 7.2 of the Local

       Rules. We ask, however, that—for transparency—you represent that AFMC’s

       decision to not otherwise agree or oppose your request for leave is because of the

       extensions to which you have already requested and received, as set forth above.”


       WHEREFORE, the Plaintiffs’ respectfully requests that the Court grant this Motion to

extend the deadline to respond to Defendant’s Motion for Summary Judgement until February

12, 2019.


                                              Respectfully submitted,

                                              /s/ Michael R. Jones
                                              Michael R. Jones
                                              GILKER AND JONES, P.A.
                                              9222 North Highway 71
                                              Mountainburg, AR 72946
                                              mrjoneslaw@aol.com



                                                2
